Citation Nr: 1515222	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  08-01 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to an extraschedular rating for PTSD.

3.  Entitlement to an increased disability evaluation, in excess of 10 percent, for chronic duodenal ulcer with jejunal diverticulum. 

4.  Entitlement to an extraschedular rating for chronic duodenal ulcer with jejunal diverticulum. 

5.  Entitlement to a total rating for compensation on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to January 1963 and from September 1963 to September 1967. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2007 and May 2014 rating decisions by the Indianapolis, Indiana Regional Office (RO) of the Department of Veterans Affairs (VA).  The June 2007 rating decision granted entitlement to service connection for PTSD with an evaluation of 30 percent effective October 18, 2006 and continued a 10 percent evaluation for a chronic duodenal ulcer with jejunal diverticulum.  In a January 2009 rating decision, the RO granted an increased evaluation to 50 percent for PTSD, effective October 18, 2006.  A May 2014 rating decision denied entitlement to individual unemployability.

The issue pertaining to the evaluation of the Veteran's PTSD remains before the Board because the 50 percent increased evaluation that was awarded by the January 2009 determination was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Veteran testified before a Decision Review Officer at a December 2008 RO hearing.  A transcript of the hearing has been associated with the claims file.
The Board remanded these issues in August 2011.

The issues of entitlement to to an initial disability evaluation in excess of 50 percent for PTSD and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's chronic duodenal ulcer with jejunal diverticulum most nearly approximates a moderate disability picture involving recurring episodes of severe symptoms two or three times a year averaging 10 days in duration.


CONCLUSION OF LAW

The criteria for a 20 percent schedular evaluation, and no higher, for chronic duodenal ulcer with jejunal diverticulum have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.321, 4.110-4.114 Diagnostic Code (DC) 7305 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's service-connected chronic duodenal ulcer with jejunal diverticulum is evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7305.  Under this DC, a 10 percent evaluation is assigned for mild recurring symptoms once or twice yearly.  A 20 percent rating is warranted for a moderate ulcer disorder with recurring episodes of severe symptoms two or three times per year averaging ten days in duration, or with continuous moderate manifestations.  A 40 percent rating is warranted for a moderately severe ulcer condition with less than severe symptoms, but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging ten days or more in duration at least four or more times per year.  A maximum 60 percent rating is warranted for a severe ulcer condition with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health. 

The Board finds that the Veteran's service-connected chronic duodenal ulcer with jejunal diverticulum is manifested by a moderate disability picture involving recurring episodes of severe symptoms two or three times a year averaging 10 days in duration.  

The May 2007 VA examination, the Veteran stated he has emesis once per month, melena once per year, diarrhea once every three to four months, and is incapacitated with epigastric pain once per year, at which time he has to sleep in bed for one to two days.  At that time, the Veteran was on a proton pump inhibitor and H2 blockers but still occasionally had recurrent upper-gastric abdominal pain.

At the December 2008 hearing before a Decision Review Officer, the Veteran complained of nausea when he ate the wrong thing, vomiting one to two times per year, and pain that disrupted his sleep.

Pursuant to the August 2011 remand directives, the Veteran was afforded a VA examination in December 2013.  The examiner diagnosed duodenal ulcer and GERD.  The Veteran reporting that he took continuous medication for these conditions.  The examiner noted the Veteran had recurring episodes of symptoms that are not severe three times per year for a duration of 1-9 days.  He noted the abdominal pain occurs periodically, less than monthly.  He also noted that the Veteran did not have incapacitating episodes due to signs or symptoms of any stomach or duodenum condition.  

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  38 C.F.R. § 4.113. 

The Schedule of Ratings-Digestive System directs that ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.  Accordingly, despite the Veteran's diagnosis of duodenal ulcer and GERD, the Veteran will be rated under DC 7305 for duodenal ulcer as his symptoms most closely approximate the symptoms provided under DC 7305 and DC 7305 provides the Veteran a higher rating.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that he is entitled to a schedular rating of 20 percent for this service-connected disability under Diagnostic Code 7305.  See 38 C.F.R. §§ 4.3, 4.7. 

The Board further finds that a schedular rating higher than 20 percent is not warranted because the evidence does not show that the service-connected disability is manifested by moderately severe ulcer symptoms, with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging ten days or more in duration at least four or more times per year.  For these reasons, the next higher rating, 40 percent, is not assignable.

In conclusion, the Board finds that a 20 percent schedular rating is assignable for the Veteran's chronic duodenal ulcer with jejunal diverticulum throughout the period of appellate review.  Staged ratings are not warranted because the condition has most nearly approximated the 20 percent level throughout the period of appellate review.





ORDER

Subject to the regulations governing the payment of VA monetary benefits, a 20 percent schedular rating, but not higher, for chronic duodenal ulcer with jejunal diverticulum is granted.


REMAND

I.  PTSD

Pursuant to the August 2011 remand directives, the Veteran was provided a VA examination to assess the current nature and extent of his PTSD in December 2013.  The examiner was specifically asked to address any cognitive deficits, as set forth in the December 2008 VA treatment record, and discuss whether such deficits are related to PTSD or other disorder.  The December 2013 examiner failed to address the December 2008 VA treatment records.  Additionally, the evidence of record shows that the Veteran received psychiatric treatment in May 2012 and continues to receive psychiatric treatment.  Accordingly, a new VA examination is warranted to address the current nature and extent of the Veteran's PTSD.

On remand, the RO should ask the Veteran to identify any additional, pertinent medical treatment.  Any additional, pertinent VA or private treatment records should be physically or electronically associated with the file.  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claim.

II.  TDIU

The Board finds that the Veteran's claim for TDIU is inextricably intertwined with other issue on appeal.  The Board is remanding the issue of entitlement to an initial disability evaluation in excess of 50 percent for PTSD.  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).

Additionally, the claims file contains conflicting evidence regarding the Veteran's last date of employment.  At his June 2007 VA examination, the Veteran reported that he had previously owned a business as an electrical contractor and had been retired since 1998; however, he still did occasional work for his friend.  At his December 2008 DRO hearing, the Veteran testified that he worked as a project manager, estimator, and quoter on electrical jobs for eight to ten years.  He testified that approximately a year and a half prior to the hearing, he was let go from his employment because he was told that he made a lot of mistakes on his work, it was not timely, and the overall quality of his work was low.  In March 2015 the Veteran submitted an application for increased compensation based on unemployability.  On his application, he indicated that he was last employed as an estimator in April 2008.  He also indicated that he earned $21,041  in the prior twelve months.  As there is conflicting evidence, further clarification is needed in regard to the Veteran's employment history.

III.  Extraschedular Consideration

Any development affecting the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to an extraschedular rating for PTSD and chronic duodenal ulcer with jejunal diverticulum will also be remanded.

The Board notes that in exceptional circumstances, where the schedular evaluations are found to be inadequate, 38 C.F.R. § 3.321(b)(1) provides that a Veteran may be awarded a rating higher than that encompassed by the schedular criteria.  Under the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  If exceptional circumstances are found, the matter must be referred to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of assignment of an extraschedular evaluation.  See id.  Thus, in light of Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), the Board finds that the AOJ must consider whether to refer the issue of whether the Veteran is entitled to an extraschedular rating for his PTSD and/or chronic duodenal ulcer with jejunal diverticulum disabilities alone, or whether he is entitled to an extraschedular rating with regard to the combined effect of his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his PTSD and chronic duodenal ulcer with jejunal diverticulum and on his ability to work due to his service-connected conditions.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Obtain clarification from the Veteran regarding his work history and income earned since October 2006, the date of his claim for increased ratings.  He should be asked to submit evidence (e.g., pay stubs, W2 Forms, tax returns, letters from employers etc.) documenting marginal employment, if any, due to his service-connected disabilities, that is, any jobs obtained and maintained that resulted in earned annual income not exceeding the poverty threshold for one person.  All actions to obtain the requested information should be documented fully in the claims file.

3.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his PTSD and chronic duodenal ulcer with jejunal diverticulum that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment.  Any negative response should be in writing and associated with the claims file.

4.  After completing the above, schedule the Veteran for a VA psychiatric examination to determine the nature and extent of his PTSD.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed. 

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests that are attributable to his service-connected PTSD.  

The examiner must identify all of the Veteran's psychiatric symptoms and report on their frequency and severity.

5.  Then, provide the Veteran with an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist.  The examiner should address the limitations imposed by each of the Veteran's service-connected disabilities on his ability to obtain and retain employment, to include difficulty concentrating, memory loss, claustrophobia, difficulty communicating, and any other impairments.

6.  Thereafter, the RO must consider whether to forward the case to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating with respect to the Veteran's service-connected disabilities.

7.  Then readjudicate the appeal.  If any benefit sought remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


